Citation Nr: 1046985	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-20 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for malaria.

2.  Entitlement to an increased evaluation for hyperkeratosis of 
the bilateral feet with tinea pedis, currently evaluated as 10 
percent disabling.  

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a bilateral hip 
disability.

5.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for bilateral pes planus with hallux valgus.

6.  Entitlement to service connection for a ventral hernia, to 
include as secondary to various service-connected and nonservice-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 
1970 and from January 1977 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, and a November 2006 rating decision from the RO in 
Louisville, Kentucky.

In July 2007, the Veteran testified at a personal hearing before 
a Decision Review Officer (DRO) at the Louisville RO.  A 
transcript of this hearing was prepared and associated with the 
claims file.

The issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for bilateral pes planus and hallux valgus and of 
entitlement to service connection for a ventral hernia are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  In a February 1988 rating decision, the Louisville RO denied 
the Veteran's claim of entitlement to service connection for 
malaria.

2.  When considered by itself or in connection with the evidence 
previously assembled, the Veteran has not submitted evidence that 
was not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for malaria.

3.  The Veteran's hyperkeratosis of the bilateral feet with tinea 
pedis does not affect at least 20 percent of the entire body or 
at least 20 percent of exposed areas, and systemic therapy such 
as corticosteroids or other immunosuppressive drugs are not 
required for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  

4.  The preponderance of the competent and probative evidence of 
record demonstrates that the Veteran does not have a current 
diagnosis of a bilateral knee disability for purposes of 
establishing service connection.

5.  The Veteran is not shown to be suffering from a bilateral hip 
disability that is due to any event or incident of his service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been added to the record 
since the February 1988 rating decision; thus, the claim of 
entitlement to service connection for malaria is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2010).

2.  The criteria for the assignment of a rating in excess of 10 
percent for the service-connected hyperkeratosis of the bilateral 
feet with tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Code 
7806 (2010).

3.  A bilateral knee disability was not incurred in or aggravated 
by active service and may not be presumed to have been caused or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  A bilateral hip disability was not incurred in or aggravated 
by active service and may not be presumed to have been caused or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

The VCAA also requires, in the context of a claim to reopen, that 
the Secretary look at the bases for the denial in the prior 
decision and describe what evidence would be necessary to 
substantiate that element (or elements) that was found 
insufficient to establish service connection in the previous 
denial.  The appellant must also be notified of what constitutes 
both 'new' and 'material' evidence to reopen the previously 
denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes 
that an April 2006 letter was sent in connection with the 
increased rating and service connection claims, while an August 
2006 letter was sent in connection with the malaria claim.  A 
January 2009 letter provided proper VCAA notice for all of the 
claims on appeal.  The appellant was advised in these letters of 
his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should be 
provided by VA.  These letters further advised the Veteran as to 
the type of evidence needed to substantiate both the disability 
rating and effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.  

The August 2006 letter also advised the Veteran that his claim of 
entitlement to service connection for malaria had been previously 
denied because residuals of malaria were not found on his VA 
examination.  He was informed of the need to submit new and 
material evidence to reopen this claim, and he was advised of the 
type of evidence that would be considered new and material.  See 
Kent, supra.  

The Board notes that the August 2006 and January 2009 letters 
were not issued prior to the initial adjudication of the 
Veteran's claims in July 2006.  His claims, however, were 
subsequently readjudicated following the August 2006 letter in a 
June 2007 statement of the case and supplemental statements of 
the case from September 2008 and November 2008, and following the 
January 2009 letter in a February 2009 supplemental statement of 
the case.  Thus, any deficiencies in the content or timeliness of 
these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  The Board finds that all obtainable evidence 
identified by the Veteran relative to the issues on appeal has 
been obtained and associated with the claims folder.  
Specifically, the Board notes that the RO obtained the Veteran's 
service treatment records, VA medical records, identified private 
medical records, available employment records, and Social 
Security Administration (SSA) records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.

The RO arranged for the Veteran to undergo a VA examination in 
connection with his increased rating claim for hyperkeratosis of 
the bilateral feet with tinea pedis in May 2006.  The Board finds 
that the resulting examination report is considered adequate for 
the purpose of determining the increased rating claim decided 
herein.  During the examination, the examiner elicited from the 
Veteran his history of complaints and symptoms, conducted a 
thorough examination, and provided clinical findings detailing 
the examination results.  For these reasons, the Board concludes 
that the May 2006 examination report in this case provides an 
adequate basis for a decision.

The RO also arranged for the Veteran to undergo a VA examination 
in connection with his knee disability claim in August 2009.  The 
Board finds that this opinion is considered adequate for the 
purpose of determining the knee claim decided herein.  The 
examination report reflects that the examiner reviewed the claims 
folder, including his service treatment records.  During the 
examination, the examiner elicited from the Veteran his history 
of complaints and symptoms and provided clinical findings 
detailing the examination results.  The examiner also clearly 
noted the lack of a current diagnosis and explained the reasons 
behind this opinion.  For these reasons, the Board concludes that 
the August 2009 VA examination report in this case provides an 
adequate basis for a decision.  

With respect to the new and material evidence claim, the Board 
notes that, until a claim is reopened, VA does not have a duty to 
provide a medical examination or obtain a medical opinion.  See 
38 C.F.R. § 3.159(c)(1).  As will be discussed in greater detail 
below, the Board finds that new and material evidence has not 
been received to reopen the claim of entitlement to service 
connection for residuals of malaria.  Therefore, a medical 
opinion on this issue is not necessary.  

In September 2008, the RO arranged for the Veteran to undergo VA 
skin disabilities and infections, immune, and nutritional 
diseases examinations in connection with his claims of 
entitlement to an increased rating for hyperkeratosis and whether 
new and material evidence has been received to reopen a service 
connection claim for malaria.  The record reflects that the 
Veteran failed to report for these examinations.  

The Board acknowledges that there is no examination notification 
letter in the claims file.  However, the Board observes that the 
law presumes the regularity of the administrative process absent 
clear evidence to the contrary.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  Therefore, the Board presumes that the Veteran 
did receive notice of these examinations.  Furthermore, neither 
the Veteran nor his representative has contended that the Veteran 
did not receive notice of the examinations, and neither has 
requested that the examinations be rescheduled.

VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In this case, the RO has 
provided the Veteran with the opportunity to report for an 
examination in connection with his hyperkeratosis and malaria 
claims.  Nevertheless, the Veteran failed to report for the 
scheduled VA examinations.  When a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, his claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2010).  When the 
Veteran fails to report for an examination in connection with any 
other original claim, a reopened claim that was previously 
disallowed, or an increased rating claim, the claim shall be 
denied.  Id.  In the case at hand, the Board will evaluate both 
of the above claims based on the evidence of record, as the 
Veteran did report for a VA skin disabilities examination earlier 
in the course of this claim and has otherwise cooperated with the 
development of his claims.  

The Board notes that the Veteran has not been scheduled for or 
provided with a VA examination for the claim of entitlement to 
service connection for a bilateral hip disability.  However, the 
Board finds that an examination is not necessary to decide this 
claim because there is no competent medical or lay evidence of an 
in-service hip disability or of continuity of symptomatology for 
more than two decades following his separation from service.  Nor 
is there an etiology opinion of record that links this disability 
to the Veteran's military service.  Therefore, a VA examination 
is not warranted for this claim.

Accordingly, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim, and arranging for the 
Veteran to undergo an appropriate VA examination.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002).  Therefore, no further assistance to 
the appellant with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (2010).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the evidence is presumed credible unless it 
is inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran's claim of entitlement to service connection for 
malaria was originally denied in a February 1988 rating decision.  
This decision was based on a lack of evidence of diagnosis of or 
treatment for malaria in the service treatment records and an 
absence of current evidence of malaria of residuals thereof.  
Among the evidence of record at the time of the February 1988 
denial were the Veteran's service treatment records, a June 1984 
VA examination report, and VA medical records. 

Since the prior denial, the Veteran has not submitted new and 
material evidence reflecting that he has had malaria since he 
sought to reopen his claim in May 2006.  While the Veteran's VA 
medical records note a medical history of malaria, none of the VA 
and SSA records that have been added to the record since February 
1988 indicate any current diagnosis of or treatment for malaria.  
In July 2007, he testified that his last malaria relapse occurred 
shortly following his separation from his first period of 
service, in approximately 1970 or 1971.  

The Veteran did testify that he currently experiences symptoms, 
such as chills, that he believes are related to malaria.  The 
Board recognizes that there are instances in which lay testimony 
can provide probative evidence in medical matters.  A lay person 
may be competent to offer testimony on certain medical matters, 
such as describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  

A lay person is not, however, competent to offer an opinion on 
complex medical questions.  In the case at hand, the Board 
acknowledges that the Veteran is competent to report experiencing 
symptoms such as chills.  He does not, however, possess the 
necessary medical expertise to competently attribute these 
symptoms to malaria that occurred decades in the past.  
Therefore, while the Board has considered the Veteran's lay 
assertions, it ultimately finds that they do not constitute 
competent evidence of malaria or current residuals of malaria.

In short, the Board concludes that new and material evidence has 
not been received to reopen the previously denied claim of 
entitlement to service connection for malaria.  Because the 
appellant has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed claim, 
the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  

III.  Increased Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  However, staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was granted service connection for hyperkeratosis of 
the bilateral feet with tinea pedis in February 1988 and was 
assigned a 10 percent rating as dermatitis or eczema under 38 
C.F.R. § 4.118, Diagnostic Code 7806 (effective before August 30, 
2002).  At this time, Diagnostic Code 7806 assigned a 10 percent 
rating for eczema with exfoliation, exudation or itching that 
involves an exposed surface or an extensive area.  

Under the revised rating criteria effective on August 30, 2002, 
Diagnostic Code 7806 assigns a 0 percent rating for dermatitis or 
eczema, affecting less than five percent of the entire body or 
less than five percent of exposed areas affected, and; no more 
than topical therapy is required during a period of twelve 
months.  A 10 percent rating is assigned where at least five 
percent but not more than 20 percent of the entire body is 
affected, or at least 5 percent, but less than 20 percent of 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during the 
twelve month period.  A 30 percent rating is assigned where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs is required for a total duration 
of six weeks or more, but not constantly, during a twelve month 
period.  The highest rating of 60 percent is assigned when more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month period.

The Board notes in passing that the regulations pertaining to 
rating skin disabilities were again revised, effective October 
23, 2008.  However, those revised provisions are applicable only 
to claims received on or after October 23, 2008.  Because the 
current claim was received prior to that date, those revisions do 
not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

According to the May 2006 VA examination report, the Veteran has 
a long history of dry, itchy skin of his feet and painful, 
thickened, discolored toenails.  He had been seen for debridement 
at a VA podiatry clinic several times over the past year.  A 
March 2006 record noted that the Veteran had debridement of 
dystrophic gryphotic toenails, thick and painful.  He also had 
debridement of plantar keratoses.  He used hydrophilic ointment.  

A September 2005 podiatry record noted that the Veteran reported 
itching and pain in his feet and toenails.  He reported that the 
pain is increased with walking but he apparently had no 
limitation on his walking or other activities.  He did not report 
any specific treatment for fungus and had no light therapy.  He 
used only a hydrophilic cream for dryness.  Examination revealed 
good pulses and no edema.  There were no deformities or 
tenderness.  The skin on the soles of the feet was dry and there 
were several superficial fissures present.  Examination of the 
nails revealed them to be thickened, soft, and discolored 
yellowish-brown.  They were slightly tender.  All ten toenails 
were involved.  There were areas of plantar keratosis over the 
first and fifth metatarsal heads bilaterally.  Scrapings were 
taken from the great toenails of each foot and were negative for 
fungus.  

At his July 2007 DRO hearing, the Veteran described his feet as 
"disfigured," "ugly," "nasty," "dry-rotted," "dry," 
"cracked," "brittle," and "flaky."  He reported that they 
crack open and bleed.  Based in part on this testimony, the RO 
scheduled a VA examination for October 2008.  As noted above, the 
Veteran did not report for this examination.  Thus, any 
information that would have been obtained at this examination is 
not available.

The Board finds that, based on the above evidence, a rating in 
excess of 10 percent is not warranted for the Veteran's bilateral 
foot disability.  As noted above, a 30 percent rating requires 
the disability to cover at least 20 percent of the entire body or 
exposed areas or to require systemic therapy for a total duration 
of six weeks or more during a twelve month period.  While the 
specific percentage of surface area is not indicated in the May 
2006 VA examination report, there is no suggestion that the 
Veteran's skin condition even approaches covering 20 percent of 
his skin or his exposed areas.  This examination report also 
reflects that the Veteran used topical therapy, but not systemic 
therapy.  Therefore, entitlement to a rating in excess of 10 
percent for hyperkeratosis of the bilateral feet with tinea pedis 
is not warranted.

The Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against this 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a 
rating in excess of 10 percent for hyperkeratosis of the 
bilateral feet with tinea pedis must be denied.



IV.  Service Connection

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, 
such as arthritis, if such are shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

To establish a right to compensation for a present disability, a 
veteran must show: '(1) the existence of a present disability; 
(2) in- service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service'-the 
so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A.  Bilateral Knee Disability

The Veteran has claimed entitlement to service connection for a 
bilateral knee disability, which he essentially contends is 
related to the knee problems for which he was treated during 
service.  

The Board does not dispute that the Veteran's service treatment 
records contain ample evidence of in-service treatment for knee 
disabilities.  However, the Board must deny service connection 
due to the lack of a current diagnosis.

The most probative evidence of record with respect to this issue 
appears in the August 2009 VA examination report.  The VA 
examination report found "no objective evidence for any 
pathology of the knees at this time."  This lack of a diagnosis 
was based on the examiner's review of the Veteran's claims folder 
and her personal interview and examination of the Veteran.  In 
pertinent part, the physical examination notes that the Veteran 
was in no apparent distress.  There was no painful motion at any 
point.  There was no objective evidence for painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  The Veteran's 
gait was unremarkable and there was no functional limitation on 
standing or walking.  There were no callosities, breakdown, or 
abnormal shoe wear pattern that would indicate abnormal weight 
bearing.  There was no ankylosis and were no constitutional signs 
consistent with inflammatory arthritis.  There was no objective 
evidence for pain.  Flexion was to 135 degrees and extension was 
full to 0 degrees in both knees.  There was no varus or valgus 
motion in neutral position or in 30 degrees of flexion in either 
knee.  Lachman's test and the anterior and posterior drawer tests 
were normal bilaterally.  McMurray's test was negative 
bilaterally.  A bilateral knee x-ray performed in April 2006 
showed no bony abnormality.   

The Board notes that the Veteran was diagnosed with "Chronic 
right hip and knee pain, likely degenerative joint disease," in 
a July 2004 SSA medical consultation.  The Board notes, however, 
that the SSA physician did not take x-rays to confirm a 
degenerative joint disease diagnosis, and that degenerative 
changes were not found on x-ray in April 2006.  On examination, 
the SSA examiner had found slightly diminished flexion to 130 
degrees with normal extension.  There was moderate crepitus 
bilaterally, and the Veteran reported tenderness on palpation of 
the knee joints.  It does not appear that these findings were 
sufficient to support a definite diagnosis.  Thus, the Board 
finds this opinion to be of little probative value.

The Court has recognized that, '[i]n the absence of proof of a 
present disability, there can be no valid claim' of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that 
'[a] service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.').   In the case at hand, the greater weight of 
probative evidence of record demonstrates that the Veteran has 
not been diagnosed with a current bilateral knee disability so as 
to warrant service connection on a direct or presumptive basis.  
Furthermore, mere symptoms alone, without a specific diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

In short, a preponderance of the evidence is against finding that 
the Veteran has a current bilateral knee disability.  The Board 
has considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against this claim, the doctrine 
is not for application.  Gilbert v. Derwinski, supra.  
Accordingly, entitlement to service connection for a bilateral 
knee disability must be denied.



B.  Bilateral Hip Disability

The Veteran has also claimed entitlement to service connection 
for a bilateral hip disability, which he contended at his July 
2007 hearing was caused by bumps and bruises suffered during 
military service.  The Board notes that the Veteran's own lay 
testimony is the only competent evidence of an in-service injury.  

The Veteran's lower extremities were noted to be clinically 
normal on his enlistment examination reports from June 1968 and 
November 1976 and on his April 1970 release from active duty 
examination report.  He denied any pertinent abnormalities, 
including arthritis or rheumatism or bone, joint or other 
deformity, on the above enlistment medical history reports.  
Otherwise, his service treatment records do not reflect that he 
ever complained of or was treated for a hip disability during 
service.  

The bilateral hip issue raises the same concerns as the bilateral 
knee issue in that the closest evidence of a diagnosed bilateral 
hip disability appears in the July 2007 SSA medical consultation 
report.  As with the bilateral knee claim, however, the Board 
notes that the probative value of the diagnosis of "Chronic 
right hip ... pain, likely degenerative joint disease,"  is 
diminished by the lack of x-ray evidence of such disability.  
Furthermore, as with the knee claim, this "diagnosis" was made 
almost two years prior to the February 2006 claim.  The Veteran's 
VA medical records do not actually diagnose a current hip 
disability.

In any event, the Board notes that there is no competent nexus 
opinion of record linking a bilateral hip disability to military 
service, and there is no competent evidence of continuity of 
symptomatology.  As noted above, there are instances in which lay 
testimony can provide probative evidence in medical matters, such 
as describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder.  See 
Jandreau, supra.  The Board notes, however, that the Veteran 
testified at his July 2007 hearing that his hips did not start 
bothering him until approximately 2004, more than 20 years 
following his separation from service.  This timeline is 
consistent with July 2005 VA medical records noting that the 
Veteran has had left and right hip pain for one year.  
Furthermore, the Veteran is not competent to link in-service 
bumps and bruises to a bilateral hip disability that did not 
manifest for more than twenty years.

In short, the Board finds that service connection for a bilateral 
hip disability is not warranted on a direct or presumptive basis.  
As the preponderance of the probative evidence of record is 
against the claim, the benefit- of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert, supra.


ORDER

New and material evidence not having been received, the claim of 
entitlement to service connection for malaria is not reopened.

Entitlement to an increased evaluation for hyperkeratosis of the 
bilateral feet with tinea pedis, currently evaluated as 10 
percent disabling, is denied.  

Entitlement to service connection for a bilateral knee disability 
is denied.

Entitlement to service connection for a bilateral hip disability 
is denied.


REMAND

Also on appeal are the issues of entitlement to service 
connection for a ventral hernia, claimed as residual to various 
service-connected and non-service-connected disabilities, and 
whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for pes planus of the 
bilateral feet with hallux valgus.

Turning to the latter issue first, the Board notes that records 
in the Veteran's claims folder suggest he reported for an October 
2008 VA feet examination.  A record of this examination, however, 
does not appear in the claims folder.  The Board acknowledges 
that there may be a question of whether this examination was even 
conducted in the first place, as the Veteran did not report for 
skin disability and infectious, immune, and nutritional 
disabilities examinations that were scheduled at the same time.  
However, there is an October 17, 2008, VA examination report from 
a VA physician noting review of the claims file and stating that 
"I would like this C-file dictation added to the feet 
compensation and pension exam."  This report contains a timeline 
of the Veteran's pertinent medical history and the adjudicative 
history of his claim.  While it notes that an opinion was 
requested in the initial examination request, the examiner does 
not actually provide his answer to this question in the October 
17, 2008, report.

The Board notes that this opinion may be highly relevant to 
determining whether new and material evidence has been submitted 
to reopen the Veteran's claim.  As such, the Board finds that a 
remand is warranted in order to obtain this examination.  

The Board acknowledges that, until a claim is reopened, VA does 
not have a duty to provide a medical examination or obtain a 
medical opinion.  See 38 C.F.R. § 3.159(c)(1).  The Board further 
notes however, that once the Secretary undertakes the effort to 
provide an examination when developing a service connection 
claim, even if not statutorily obligated to do so, he must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  Therefore, in the event that such an 
examination was not, in fact, conducted, the AMC must ensure that 
the Veteran is scheduled for an examination.  

Finally, the Board notes that the Veteran's claim of entitlement 
to service connection for a ventral hernia is based on the 
contention that the hernia occurred secondary to his foot and 
knee disabilities.  As noted by his representative, he injured 
himself while lifting on his job because he was off balance or 
overcompensating for his foot and knee conditions.  

Even though the Veteran was denied service connection for a 
bilateral knee disability, he is already in receipt of benefits 
for hyperkeratosis of the bilateral feet with tinea pedis.  As 
discussed above, the pes planus and hallux valgus claim is being 
remanded for further development.

The Board notes that the claim of entitlement to service 
connection for a ventral hernia is inextricably intertwined with 
the claim being remanded herein, because adjudication of the pes 
planus and hallux valgus claim may affect the merits and outcome 
of the remaining claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Thus, the Veteran's claim of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for pes planus of the bilateral 
feet with tinea pedis must be fully adjudicated and developed by 
the RO/AMC before the Board can render a final decision regarding 
his ventral hernia claim.  The Board further finds that an 
opinion with respect to the Veteran's secondary theory of service 
connection is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA feet examination report 
from September or October 2008.  

2.  Following the above, if such an 
examination is not found or does not 
adequately address the questions listed 
below, arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature and etiology of any current pes planus 
and hallux valgus.  The claims folders must 
be thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited directly 
from the Veteran.  Any tests and studies 
deemed necessary by the examiner should be 
conducted.  All findings should be reported 
in detail.  

The examiner should identify any pertinent 
pathology found and should diagnose any 
current relevant disabilities.  As to any 
pertinent disability identified on 
examination, the VA examiner should express 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any such disability had its onset 
in service, was aggravated by service, or is 
otherwise related to any incident of service.  
The examiner should expressly discuss any 
service treatment records that document a 
relevant in-service injury or medical 
treatment.  

The examiner should also opine as to whether 
it is at least as likely as not that the 
Veteran's ventral hernia was caused or 
aggravated by his service-connected 
hyperkeratosis of the bilateral feet with 
tinea pedis.  If the examiner opines that it 
is at least as likely as not that the Veteran 
has pes planus and hallux valgus or another 
foot disability that was caused or aggravated 
by his military service, the examiner should 
opine as to whether it is at least as likely 
as not that any such disability caused or 
aggravated the Veteran's ventral hernia.

Any opinion expressed must be accompanied by 
a complete rationale.  If the examiner cannot 
provide the requested opinion without 
resorting to mere speculation, he or she must 
explain why he or she cannot provide the 
opinion.

3.  After the development requested above has 
been completed, and after any additional 
development that is deemed appropriate has 
been completed, readjudicate the issues on 
appeal, including entitlement to service 
connection for a ventral hernia.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


